Exhibit 4.1 SMART GLOBAL HOLDINGS, INC. AMENDED AND RESTATED SPONSOR SHAREHOLDERS AGREEMENT Dated as of May 30, 2017 TABLE OF CONTENTS Page Article I DEFINITIONS Section 1.1. Definitions 3 Section 1.2. Definitions Cross References 6 Section 1.3. General Interpretive Principles 6 Article II GOVERNANCE Section 2.1. Board of Directors 7 Section 2.2. Sponsor Investor Actions 8 Section 2.3. Voting Agreement 8 Section 2.4. Controlled Company 9 Section 2.5. Certain Matters Requiring Consent of the Sponsor Investors 9 Section 2.6. Additional Management Provisions 10 Section 2.7. VCOC Investors 10 Article III TRANSFER RESTRICTIONS Section 3.1. General Restrictions on Transfers 11 Section 3.2. Permitted Transfers 11 Section 3.3. Post-Initial Public Offering Transfers 11 Section 3.4. Tag-Along Rights 13 Section 3.5. Shah Co-Investor Transfers 14 Article IV ADDITIONAL AGREEMENTS OF THE PARTIES Section 4.1. Further Assurances 14 Section 4.2. Other Businesses; Waiver of Certain Duties 14 Section 4.3. Confidentiality 15 Section 4.4. Cooperation 15 Article V ADDITIONAL PARTIES Section 5.1. Additional Parties 15 Article VI INDEMNIFICATION Section 6.1. Indemnification of Investors 16 Article VII MISCELLANEOUS Section 7.1. Entire Agreement 17 Section 7.2. Specific Performance 17 Section 7.3. Governing Law 17 Section 7.4. Submissions to Jurisdictions; WAIVERS OF JURY TRIALS 17 Section 7.5. Obligations 17 Section 7.6. Consents, Approvals and Actions 17 Section 7.7. Amendment and Waiver 18 Section 7.8. Assignment 18 Section 7.9. Binding Effect 18 Section 7.10. Third Party Beneficiaries 18 Section 7.11. Effectiveness and Termination 18 Section 7.12. Notices 18 Section 7.13. No Third Party Liability 20 Section 7.14. No Partnership 20 Section 7.15. Aggregation 20 Section 7.16. Severability 20 Section 7.17. Counterparts 20 Exhibit A – Form of Joinder Agreement Exhibit B – Form of Director Indemnification Agreements 2 SMART GLOBAL HOLDINGS, INC. AMENDED AND RESTATED SPONSOR SHAREHOLDERS AGREEMENT This AMENDED AND RESTATED SPONSOR SHAREHOLDERS AGREEMENT (as may be amended, supplemented, restated or modified from time to time, this “Agreement”) is made as of May 30, 2017, by and among SMART Global Holdings, Inc. (f/k/a Saleen Holdings, Inc.), a Cayman Islands exempted company (together with its successors and assigns, the “Company”), Silver Lake Partners III Cayman (AIV III), L.P., a Cayman Islands exempted limited partnership (the “SLP Investor”), Silver Lake Technology Investors III Cayman, L.P., a Cayman Islands exempted limited partnership (the “SLP Co-Investor”), Silver Lake Sumeru Fund Cayman, L.P., a Cayman Islands exempted limited partnership (the “SLS Investor”), Silver Lake Technology Investors Sumeru Cayman, L.P., a Cayman Islands exempted limited partnership (the “SLS Co-Investor”), Mr. Ajay B. Shah, an individual (“Mr. Shah”), Krishnan-Shah Family Partners, L.P., Fund No. 1, a California limited partnership (“Shah Fund 1”), Krishnan-Shah Family Partners, L.P., Fund No. 3, a California limited partnership (“Shah Fund 3”), Krishnan-Shah Family Partners, L.P., Fund No. 4, a California limited partnership (“Shah Fund 4”), The Ajay B. Shah and Lata K. Shah 1996 Trust u/a/d 5/28/1996, a California revocable trust (“Shah Trust”, and together with Mr. Shah, Shah Fund 1, Shah Fund 3 and Shah Fund 4, collectively the “Shah Investors”). WHEREAS, the Company, the SLP Investor, the SLP Co-Investor, the SLS Investor, the SLS Co-Investor and the Shah Investors entered into that certain Sponsor Shareholders Agreement, dated as of August 26, 2011 (the “Prior Agreement”) in order to provide for the management of the Company and to set forth the respective rights and obligations of the parties thereto with respect to the ownership of Securities (as defined below); and WHEREAS, the Company and the Sponsor Investors (as defined below) desire to amend and restate the Prior Agreement in connection with the Initial Public Offering (as defined below) of the Company. NOW, THEREFORE, in consideration of the agreements and obligations set forth herein and for other good and valuable consideration, the receipt of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1. Definitions. As used in this Agreement, the following terms shall have the meanings set forth below: “Affiliate” means, with respect to any Person, any other Person that Controls, is Controlled by, or is under common Control with such Person. The term “Control” means the power to direct or cause the direction of the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise. “Controlled” and “Controlling” have meanings correlative to the foregoing. Notwithstanding the foregoing, for purposes of this Agreement, (i) the Company, its Subsidiaries and its other Controlled Affiliates shall not be considered Affiliates of any of the Silver Lake Partners Investors, Silver Lake Sumeru Investors, the Shah Co-Investors or any of such party’s Affiliates (other than the Company, its Subsidiaries and its other Controlled Affiliates), (ii) none of the Silver Lake Partners Investors, Silver Lake Sumeru Investors or Shah Co-Investors shall be considered Affiliates of each other, and (iii) except with respect to Section 4.2(a) and Section 7.13, none of the Sponsor Investors shall be considered Affiliates of (A) any portfolio company in which any of the Sponsor Investors or any of their investment fund Affiliates have made a debt or equity investment (and vice versa) or (B) any limited partners, non-managing members or other similar direct or indirect investors in any of the Sponsor Investors or their affiliated investment funds. “Aggregate Sponsor Ownership” means the total number of Shares owned in the aggregate and without duplication by the Sponsors as of the date of such calculation. “Amended Credit Agreement” means the Amended and Restated Credit Agreement, dated as November 5, 2016, among SMART Worldwide Holdings, Inc., SMART Modular Technologies (Global), Inc., SMART Modular Technologies, Inc., the lenders party thereto and Barclays Bank PLC, as administrative agent, as it may be amended, supplemented, restated or modified from time to time. “Articles” means the Amended and Restated Memorandum and Articles of Association of the Companyas in effect upon consummation of the Initial Public Offering. “beneficial ownership” and “beneficially own” and similar terms have the meaning set forth in Rule 13d-3 under the Exchange Act; provided, however that (i) no party hereto shall be deemed to beneficially own any Securities of the Company held by any other party hereto solely by virtue of the provisions of this Agreement (other than this definition) and (ii) with respect to any Securities held by a party hereto that are exercisable for, convertible into or exchangeable for Shares upon delivery of consideration to the Company or any of its Subsidiaries, such Shares shall not be deemed to be beneficially owned by such party unless, until and to the extent such Securities have been exercised, converted or exchanged and such consideration has been delivered by such party to the Company or such Subsidiary. “Board” means the Board of Directors of the Company. “Business Day” means a day, other than a Saturday, Sunday or other day on which banks located in New York, New York are authorized or required by law to close. “Change in Control” means any transaction or series of related transactions (whether by merger, consolidation, recapitalization, liquidation or sale or transfer of Securities or assets (including equity securities of the Subsidiaries) or otherwise) as a result of which any Person or group, within the meaning of Section 13(d)(3) of the Exchange Act (other than the Sponsor Investors and their respective Affiliates, any group of which the foregoing are members and any other members of such a group), obtains ownership, directly or indirectly, of (i) Securities that represent more than 50% of the total voting power of the outstanding capital stock of the Company or applicable successor entity or (ii) all or substantially all of the assets of the Company and its Subsidiaries on a consolidated basis. 3 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to time, and the rules and regulations promulgated pursuant thereto. “Demand Registration” has the meaning ascribed to such term in the Registration Rights Agreement. “Director” means any member of the Board. “Employee Investors Shareholders Agreement” means the Employee Investors Shareholders Agreement, dated as of August 26, 2011, by and among the Company, the Sponsor Investors party thereto and the other signatories thereto, as it may be amended from time to time. “Equity Contribution Agreement” means the Equity Contribution Agreement, dated as of August 25, 2011, between the Company and the Shah Investors, as it may be amended from time to time. “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as amended from time to time, and the rules and regulations promulgated pursuant thereto. “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, and the rules and regulations promulgated pursuant thereto. “Independent Director” means a Director who, as of the date of such Director’s election or appointment and as of any other date on which the determination is being made, qualifies as an “Independent Director” for applicable rules of the Listing Exchange, as determined by the Board and (if such Director is to serve on the Audit Committee) under Rule 10A-3 under the Exchange Act, as well as any other requirement of the U.S. securities laws that is then applicable to the Company, as determined by the Board. “Initial Public Offering” means the consummation of the underwritten initial public offering of the Shares that is registered under the Securities Act. “Investors” means, collectively, (i) the Silver Lake Partners Investors, (ii) the Silver Lake Sumeru Investors, (iii) the Shah Co-Investors and (iv) any other Person that holds Securities and has become a party to this Agreement pursuant to Article V. “Investors Shareholders Agreement” means the Amended and Restated Investors Shareholders Agreement, dated as of November 5, 2016, and as amended by Amendment No. 2 to Investors Shareholder Agreement, dated as of May 30, 2017, by and among the Company, the Sponsor Investors party thereto, the Warrant Investors and the other signatories thereto, as it may be amended from time to time. “IPO Date” means the date on which the Initial Public Offering is consummated. “IPO Registration Statement” means the initial registration statement filed under the Securities Act with respect to the Initial Public Offering. “Joinder Agreement” means a joinder agreement substantially in the form of Exhibit A attached hereto. “Listing Exchange” means the NASDAQ Global Market or other nationally recognized stock exchange or listing system, in each case on which the Shares are at any time listed or quoted. “Marketed Underwritten Shelf Take-Down” has the meaning ascribed to such term in the Registration Rights Agreement. “Necessary Action” means, with respect to a specified result, all actions necessary to cause such result, including (i) voting or providing a written consent or proxy with respect to the Securities, whether at any annual, special or extraordinary meeting, by written consent or otherwise, (ii) causing the adoption of shareholders resolutions and amendments to the Organizational Documents of the Company, (iii) causing members of the Board (to the extent such members were elected, nominated or designated by the Person obligated to undertake the Necessary Action) to act (subject to any applicable fiduciary duties) in a certain manner or causing them to be removed in the event they do not act in such a manner, (iv) executing agreements and instruments and (v) making, or causing to be made, with governmental, administrative or regulatory authorities, all filings, registrations or similar actions that are required to achieve such result. “Organizational Documents” of any Person means the articles and/or memorandum of association, certificate of incorporation, certificate of organization, bylaws, partnership agreement, operating agreement, certificate of formation, certificate of limited partnership or other organizational or governing documents of such Person. “Permitted Transferee” means: (i) with respect to each Sponsor Investor, such Sponsor Investor’s Affiliates, and (ii) with respect to each Shah Co-Investor, (A) if such Shah Co-Investor is not an individual, such Shah Co-Investor’s Affiliates, and (B) if such Shah Co-Investor is an individual, (1) any other Shah Investor, (2) any Person who takes from such Shah Co-Investor upon death by bequest, devise or descent, (3) the spouse and lineal descendants (including children by adoption and step children) of such Shah Co-Investor, (4) a trust or custodianship formed in connection with the bona fide estate planning activities of such Shah Co-Investor (x) the current, non-contingent beneficiaries of which may include only such Shah Co-Investor, and the spouse and lineal descendants (including children by adoption and step children) of such Shah Co-Investor, and (y) with respect to which such Shah Co-Investor is the sole trustee or custodian (or is a co-trustee or co-custodian along with such Shah Co-Investor’s spouse), or (5) any limited liability company or partnership (x) with respect to which at least eighty percent (80%) all of the outstanding equity interests are beneficially owned solely by such Shah Co-Investor, and/or the spouse and lineal descendants (including children by adoption and step children) of such Shah Co-Investor, (y) with respect to which such Shah Co-Investor, and/or any of the spouse and lineal descendants (including children by adoption and step children) of such Shah Co-Investor, are the sole managers or managing members (if a limited liability company) or directly or indirectly control the sole general partners (if a limited partnership) and otherwise have the sole power to direct or cause the direction of the management and policies, directly or indirectly, of such limited liability company or partnership, whether through the ownership of voting securities, by contract or otherwise and (z) which is not formed with the purpose or intent of circumventing the requirements of Section 3.2, Section 3.3 or Section 3.5. 4 “Person” means an individual, any general partnership, limited partnership, limited liability company, corporation, trust, business trust, joint stock company, joint venture, unincorporated association, cooperative or association or any other legal entity or organization of whatever nature, and shall include any successor (by merger or otherwise) of such entity, or a government or any agency or political subdivision thereof. “Piggyback Registration” means an offering by the Company pursuant to, and in accordance with, Section 2.3 of the Registration Rights Agreement. “Registration Rights Agreement” means the Amended and Restated Registration Rights Agreement, dated as of November 5, 2016, by and among the Company, the Sponsor Investors party thereto, the Shah Investors, the Warrant Investors party thereto and the other signatories thereto, as it may be amended from time to time. “Related Party Transaction” means any agreement, contract or transaction between the Company or any of its controlled Affiliates, on the one hand, and any of the Sponsor Investors or their respective Affiliates, on the other hand; provided, that for purposes of this definition, the following will not be considered a “Related Party Transaction”: (a) any single transaction or series of related transactions entered into in the ordinary course of business of the Company or its Subsidiaries with a portfolio company of any of the Sponsor Investors or their respective Affiliates on arm’s-length terms, (b) indemnification, advancement of expenses and/or exculpation of liability made pursuant to the Organizational Documents of the Company or any of its Subsidiaries, this Agreement or the Director Indemnification Agreements, (c) transactions where the interests of the Sponsor Investors or their Affiliates arise solely from their status as a holder of any class or series of securities of the Company and all other holders of such class or series receive the same benefit on a pro rata basis (such as dividends or distributions) and (d) any amendments, modifications or waivers to this Agreement, the Investors Shareholders Agreement or the Employee Shareholders Agreement in accordance with their respective terms; provided, that no such amendment, modification or waiver shall provide for the payment of any monitoring, transaction, management or other fees or payments by the Company (or its Subsidiaries) to any of the Sponsor Investors (or their Affiliates) (for the avoidance of doubt, it being understood that this proviso will not apply to payments to the Sponsor Investors or their Affiliates as consideration in respect of their Securities or any reimbursement of expenses of the Sponsor Investors or their Affiliates). “Rule 144” means Rule 144 (or any successor provision) under the Securities Act, as such provision is amended from time to time. “SEC” means the U. S. Securities and Exchange Commission or any successor agency. “Securities” means any equity securities of the Company, including any Shares. “Securities Act” means the Securities Act of 1933, as amended from time to time, and the rules and regulations promulgated pursuant thereto. “Shah Co-Investors” means, collectively, the Shah Investors and any of their respective Affiliates, designated transferees or successors that hold Securities and have become parties to this Agreement pursuant to Article V. “Shares” means the ordinary shares, par value $0.03 per share, of the Company. “Shelf Take-Down” has the meaning ascribed to such term in the Registration Rights Agreement. “Silver Lake Partners Investors” means, collectively, the SLP Investor, the SLP Co-Investor and any of their respective Affiliates, designated transferees or successors that hold Securities and have become parties to this Agreement pursuant to Article V. “Silver Lake Sumeru Investors” means, collectively, the SLS Investor, the SLS Co-Investor and any of their respective Affiliates, designated transferees or successors that hold Securities and have become parties to this Agreement pursuant to Article V. “Sponsor Deadlock” means, in the case of any specific action or decision that is submitted for the mutual consent or approval of the SLP Investor and SLS Investor in accordance with Section 2.2, (i) such action or decision is not approved by both the SLP Investor and SLS Investor (the Sponsor Investor who fails to provide any such approval, being referred to as the “Disapproving Sponsor Investor”) and (ii) on or after the first (1st) anniversary of the original submission of such action, such action continues to not be approved by the Disapproving Sponsor Investor and has not be withdrawn in writing by the submitting Sponsor Investor. “Sponsor Investors” means, collectively, the Silver Lake Partners Investors and Silver Lake Sumeru Investors. “Subscription Agreement” means each of the Subscription Agreements, dated as of August 26, 2011, between the Company and the SLP Investor, the SLP Co-Investor, the SLS Investor and the SLS Co-Investor, as applicable, as may be amended from time to time. “Subsidiary” means, with respect to any Person, any entity of which (i) a majority of the total voting power of shares of stock or equivalent ownership interests entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers, trustees or other members of the applicable governing body thereof is at the time owned or Controlled, directly or indirectly, by that Person or one (1) or more of the other Subsidiaries of that Person or a combination thereof, or (ii) if no such governing body exists at such entity, a majority of the total voting power of shares of stock or equivalent ownership interests of the entity is at the time owned or Controlled, directly or indirectly, by that Person or one (1) or more Subsidiaries of that Person or a combination thereof. For purposes hereof, a Person or Persons shall be deemed to have a majority ownership interest in a limited liability company, partnership, association or other business entity if such Person or Persons shall be allocated a majority of limited liability company, partnership, association or other business entity gains or losses or shall be or Control the managing member or general partner of such limited liability company, partnership, association or other business entity. 5 “Transferable Shares” means (i) Shares and (ii) Shares issuable upon exercise, conversion or exchange of any convertible debt security or preferred security that is currently exercisable for, convertible into or exchangeable for, as of the relevant date of determination, Shares. “Warrant Investors” has the meaning ascribed to such term in the Investors Shareholders Agreement. Section 1.2. Definitions Cross References. The following terms are defined in the corresponding Sections of this Agreement: Term Section Agreement Preamble Audit Committee Section 2.1(d) Chosen Courts Section 7.4(a) Company Preamble Compensation Committee Section 2.1(d) Control Section 1.1 Controlled Entities Section 6.1(a) Director Indemnification Agreements Section 2.1(g)(iii) Disapproving Sponsor Investor Section 1.1 Eligible Tag Sponsor Section 3.4(a) Eligible Trade Sponsor Section 3.3(c)(iii) First Post-IPO Transfer Restriction Period Section 3.3(a)(i) Fund DIK Section 3.3(a)(ii) Indemnification Sources Section 6.1(b) Indemnified Liabilities Section 6.1(a) Indemnitee-Related Party Section 6.1(b)(i) Indemnitees Section 6.1(a) Jointly Indemnifiable Claims Section 6.1(b)(ii) Market Trade Section 3.3(a)(iii) Market Trade Notice Section 3.3(c)(iii) Market Trade Participation Notice Section 3.3(c)(iii) Market Trade Percentage Section 3.3(c)(iii) Market Trade Price Range Section 3.3(c)(iii) Market Trade Shares Section 3.3(c)(iii) Mr. Shah Preamble Nominating Committee Section 2.1(d) Prior Agreement Recitals Private Sale Section 3.3(a)(iv) Proposed Transferee Section 3.4(a) Second Post-IPO Transfer Restriction Period Section 3.3(a)(v) Selling Sponsor Investor Section 3.4(a) Shah Fund 1 Preamble Shah Fund 3 Preamble Shah Fund 4 Preamble Shah Investors Preamble Shah Pro-Rata Share Section 3.5 Shah Trust Preamble SLP Co-Investor Preamble SLP Investor Preamble SLS Co-Investor Preamble SLS Investor Preamble Sponsor Director Section 2.1(b) Tag-Along Participation Notice Section 3.4(b) Tag-Along Sale Section 3.4(a) Tag-Along Sale Percentage Section 3.4(a) Tag-Along Shares Section 3.4(a) Tag-Along Sellers Section 3.4(b) Tagging Sponsors Section 3.4(b) Trade Participating Sponsors Section 3.3(c)(iii) Trading Sponsor Section 3.3(b)(iii) Transfer Section 3.1(a) Transfer Notice Section 3.4(a) Triggering Event Section 3.5 VCOC Investor Section 2.7(a) Section 1.3. General Interpretive Principles. The name assigned to this Agreement and the section captions used herein are for convenience of reference only and shall not be construed to affect the meaning, construction or effect hereof. Unless otherwise specified, the terms “hereof,” “herein” and similar terms refer to this Agreement as a whole, and references herein to Articles or Sections refer to Articles or Sections of this Agreement. For purposes of this Agreement, the words, “include,” “includes” and “including,” when used herein, shall be deemed in each case to be followed by the words “without limitation.” The terms “dollars” and “$” shall mean United States dollars. The parties hereto have participated jointly in the negotiation and drafting of this Agreement. If an ambiguity or question of intent or interpretation arises, this Agreement will be construed as if drafted jointly by the parties and no presumption or burden of proof will arise favoring or disfavoring any party because of the authorship of any provision of this Agreement. 6 ARTICLE II GOVERNANCE Section 2.1. Board of Directors. (a) Size. From and after the IPO Date, the Board shall consist of eight (8) Directors; provided, that the Board shall further increase the number of Independent Directors to the extent necessary to comply with applicable law and the Listing Exchange rules (including as contemplated by Section 2.1(d)(i)), or as otherwise agreed by the Board, subject to the rights of the Sponsor Investors under Section 2.5(i). (b) Composition; Company Recommendation. Subject to Section 2.1(a), the Sponsor Investors shall have the right to nominate individuals for election to the Board (each, a “Sponsor Director”) as follows: (i) So long as the Aggregate Sponsor Ownership is at least 50% of the Shares outstanding immediately following the consummation of the Initial Public Offering, the Sponsor Investors will be entitled to nominate five (5) Directors (inclusive of any Sponsor Investor nominees already on the Board); (ii) So long as the Aggregate Sponsor Ownership is less than 50% but at least 35% of the Shares outstanding immediately following the consummation of the Initial Public Offering, the Sponsor Investors will be entitled to nominate four (4) Directors (inclusive of any Sponsor Investor nominees already on the Board); (iii) So long as the Aggregate Sponsor Ownership is less than 35% but at least 20% of the Shares outstanding immediately following the consummation of the Initial Public Offering, the Sponsor Investors will be entitled to nominate three (3) Directors (inclusive of any Sponsor Investor nominees already on the Board); (iv) So long as the Aggregate Sponsor Ownership is less than 20% but at least 10% of the Shares outstanding immediately following the consummation of the Initial Public Offering, the Sponsor Investors will be entitled to nominate two (2) Directors (inclusive of any Sponsor Investor nominees already on the Board); and (v) So long as the Aggregate Sponsor Ownership is less than 10% but at least 5% of the Shares outstanding immediately following the consummation of the Initial Public Offering, the Sponsor Investors will be entitled to nominate one (1) Director (inclusive of any Sponsor Investor nominee already on the Board). In connection with each election of Directors, the Company (A) shall nominate each nominee of the Sponsor Investors pursuant to Section 2.1(b) for election as a Director as part of the slate that is included in the proxy statement (or consent solicitation or similar document) of the Company relating to the election of Directors, (B) shall recommend the election of each such nominee to the shareholders of the Company and (C) without limiting the foregoing, shall provide at least as high a level of support for the election of each such nominee as it provides to any other individual standing for election as a Director as part of the Company’s slate of Directors. For the avoidance of doubt, it is understood that the failure of the shareholders of the Company to elect any Sponsor Director nominee shall not affect the right of the Sponsor Investors to designate any Sponsor Director nominee for election pursuant to this Section 2.1(b) in connection with any future election of Directors. (c) Nominations. The initial Sponsor Director nominees are: Mr. Shah (whose initial term will expire in 2019), James Davidson (whose initial term will expire in 2020), Kenneth Hao (whose initial term will expire in 2020), Paul Mercadante (whose initial term will expire in 2020) and Jason White (whose initial term will expire in 2019). With respect to any Director to be nominated by the Sponsor Investors other than the initial Sponsor Directors listed above or the then-serving Sponsor Directors, the Sponsor Investors shall nominate their Director(s) by delivering to the Company their written statement at least 60 days prior to the one-year anniversary of the preceding annual meeting nominating their Director(s) and setting forth such Director(s)’ business address, telephone number, facsimile number and e-mail address; provided, that if the Sponsor Investors fail to deliver such written notice, the Sponsor Investors shall be deemed to have nominated the Director(s) previously nominated (or designated pursuant to this Section 2.1(c)). (d) Committees. The Company shall establish and maintain an audit committee of the Board (the “Audit Committee”), a compensation committee of the Board (the “Compensation Committee”), a nominating and governance committee of the Board (the “Nominating Committee”), and such other Board committees as the Board deems appropriate from time to time or as may be required by applicable law or the Listing Exchange rules. The committees shall have such duties and responsibilities as are customary for such committees, subject to the provisions of this Agreement. (i) Audit Committee. The Audit Committee shall initially consist of: Mukesh Patel, Jason White and Sandeep Nayyar, with Mr. Nayyar serving as Chairman. As and when required by law or by the rules of the Listing Exchange, the Board and/or the Company shall add additional Independent Directors. If required by the rules of the Listing Exchange, no later than the first anniversary of the effectiveness of the IPO Registration Statement, the Audit Committee shall consist of at least three (3) Independent Directors (at least one (1) of whom shall satisfy the “audit committee financial expert” requirements as such term is defined by Item 407(d)(5) of Regulation S-K). Subject to Section 2.1(d)(iv), for so long as the Company maintains the Audit Committee, it shall consist of at least one (1) Sponsor Director (but only if the Sponsor Investors are then entitled to nominate at least one (1) Sponsor Director) who shall at all times meet the requirements of law and of the rules of the Listing Exchange. (ii) Compensation and Nominating Committees. The Compensation Committee shall initially consist of: Mukesh Patel and Ajay Shah, with Mr. Shah serving as Chairman. The Nominating Committee shall initially consist of: Paul Mercadante, Sandeep Nayyar and Jason White, with Mr. White serving as its Chairman. Subject to Section 2.1(d)(iv), for so long as the Company maintains the Compensation Committee and Nominating Committee, such committees shall each consist of at least one (1) Sponsor Director (but only if the Sponsor Investors are then entitled to nominate at least one (1) Sponsor Director) who shall at all times meet the requirements of law and of the rules of the Listing Exchange. (iii) Other Committees. Subject to Section 2.1(d)(iv), any committee of the Board not specified in Section 2.1(d)(i) or Section 2.1(d)(ii) shall consist of at least one (1) Sponsor Director (but only if the Sponsor Investors are then entitled to nominate at least one (1) Sponsor Director) and such additional members as may be determined by the Board. (iv) Modifications to Committees. Notwithstanding the foregoing, the Board (upon the recommendation of the Nominating Committee) shall, only to the extent necessary to comply with applicable law or the Listing Exchange rules, modify the composition of any such committee to the extent required to comply with such applicable law or the Listing Exchange rules; provided, that if the Board shall establish a committee to consider a proposed transaction between any Sponsor Investor (or any 7 of its Affiliates), on the one hand, and the Company or any of its Subsidiaries, on the other hand, then the Directors nominated by such Sponsor Investor whose (or whose Affiliate’s) transaction is being considered by such committee shall be excluded from participation in such committee. If any vacant Director position on any committee of the Board results from the Sponsor Investors no longer being entitled to nominate at least one (1) Director, then such vacant position shall be filled by the Board upon the recommendation of the Nominating Committee, in accordance with Section 2.1(f). (e) Removal. Directors shall serve until their resignation or removal or until their successors are nominated. For the avoidance of doubt, if the number of Directors that the Sponsor Investors are entitled to nominate pursuant to Section 2.1(b) is reduced by one (1) or more Directors, then no such Director need resign from the Board prior to the end of his or her term. (f) Vacancies. If any Director previously nominated by the Sponsor Investors dies or is unwilling or unable to serve as such or is otherwise removed or resigns from office, then the Sponsor Investors shall promptly nominate a successor to such Director, in accordance with this Section 2.1; but if the Sponsor Investors are no longer entitled to fill such vacant Director position(s), such vacant Director position(s) shall be filled by the Board, upon the recommendation of the Nominating Committee. If, subject to the rights of the Sponsor Investors under Section 2.5(i), the Board votes to increase the size of the Board (including as contemplated by Section 2.1(d)(i)), the vacant Director position(s) created as a result of such newly created directorship(s) shall be filled by the Board, upon the recommendation of the Nominating Committee. Any other vacant Director position(s) shall be filled by the Board, or the Board shall nominate a replacement Director, in each case, upon the recommendation of the Nominating Committee, in accordance with the Articles. (g) Other Board Governance Provisions. From and after the date hereof: (i) Expense Reimbursement. The Company and its Subsidiaries, as the case may be, shall reimburse the Directors for all reasonable out-of-pocket expenses incurred in connection with their attendance at meetings of the Board or the board of Directors (or similar governing body) of any such Subsidiaries, and any committees thereof, including, without limitation, travel, lodging and meal expenses. (ii) Insurance. The Company shall maintain customary director and officer indemnity insurance on commercially reasonable terms as determined by the Board, which, if the Sponsor Investors are entitled to nominate at least one (1) Director pursuant to Section 2.1(b), shall be reasonably acceptable to the Sponsor Investors. (iii) Indemnification. In addition to any other indemnification rights that the Directors have pursuant to the Organizational Documents of the Company, each Sponsor Director, shall have the right to enter into, and the Company agrees (to the extent it has not already done so) to enter into, an indemnification agreement substantially in the form of Exhibit B attached hereto (the “Director Indemnification Agreements”). (iv) Subsidiaries. At the request of the Sponsor Investors and subject to applicable law, the Company shall cause the members of the board of directors or other similar governing body, and committees thereof, of any Subsidiary to comply with this Section 2.1 as if such Subsidiary were the Company. (v) Extraordinary Meetings. If any Sponsor Director wishes to call a special or extraordinary meeting of the Board, the Company shall take all Necessary Action to cause the calling of such meeting. Section 2.2. Sponsor Investor Actions. From and after the date hereof, any and all matters requiring the consent, approval, agreement, action, judgment, request, notification or determination of the (i) Sponsor Investors pursuant to this Agreement (including a transfer of Transferable Shares by any Sponsor Investor pursuant to Section 3.3(b)(ii)), (ii) “Silver Lake Investors” as defined in and pursuant to the Investors Shareholders Agreement and/or the Employee Investors Shareholders Agreement, (iii) “Sponsor Holders” as defined in and pursuant to the Registration Rights Agreement and (iv) Sponsor Investors or their respective affiliates or designees pursuant to any other agreement requiring a similar consent, approval, agreement, action, judgment, request, notification or determination to the foregoing shall, in each case, require the written consent or approval of both the SLP Investor and SLS Investor in accordance with this Section 2.2; provided, however, that in the case of a Sponsor Deadlock with respect to the consent, approval, agreement, action, judgment, request, notification or determination of any of the foregoing matters, (A) such consent, approval, agreement, action, judgment, request, notification or determination may thereafter be unilaterally given by the SLP Investor and (B) such consent, approval, agreement, action, judgment, request, notification or determination of the SLP Investor pursuant to this Section 2.2 shall be binding on all of the other Investors and the Company. All of the Investors and the Company shall take or cause to be taken all Necessary Action in order to consummate and make effective, in the most expeditious manner practicable, any matter approved by the Sponsor Investors pursuant to this Section 2.2 (whether following a Sponsor Deadlock or otherwise), including (i) executing, acknowledging and delivering consents, assignments, waivers and other documents or instruments and (ii) otherwise cooperating with the Silver Lake Investors and the Company. Notwithstanding anything herein to the contrary, to the extent that any of the foregoing matters (x) is a proposed amendment of this Agreement pursuant to Section 7.7 or a proposed amendment of any of the Investors Shareholders Agreement, the Employee Investors Shareholders Agreement or the Registration Rights Agreement in accordance with the respective terms thereof, in each case that, by its terms, would be materially and disproportionally adverse to one or more of the Sponsor Investors as compared to any of the other Sponsor Investors or (y) is a proposed termination of this Agreement pursuant to Section 7.11 or a proposed termination of any of the Investors Shareholders Agreement, the Employee Investors Shareholders Agreement or the Registration Rights Agreement in accordance with the terms respective thereof, such matter will require the mutual approval of all of the Sponsor Investors in all cases (regardless of any Sponsor Deadlock). Section 2.3. Voting Agreement. Each Sponsor Investor agrees, at any time it is then entitled to vote for the election of Directors to the Board, to take all Necessary Action, including casting all votes to which such Investor is entitled in respect of its Securities, whether at any annual, special or extraordinary meeting, by written consent or otherwise, so as to facilitate that the composition of the Board complies with (and includes all of the requisite nominees in accordance with) this Article II and to otherwise effect the intent of this Article II. Each Investor then entitled to vote for the election of any successor as a Director agrees to take all Necessary Action, including casting all votes to which such Investor is entitled in respect of its Securities whether at any annual, special or extraordinary meeting, by written consent or otherwise, so as to facilitate that any such successor determined in accordance with Section 2.1(f) is elected to the Board as promptly as practicable. Each Sponsor Investor agrees that if, at any time, it is then entitled to vote for the removal of Directors, it will not vote any of its Securities in favor of the removal of any director who shall have been nominated in accordance with Section 2.1, unless (i) the Person(s) entitled to nominate such Director shall have consented to such removal in writing, (ii) removal is compelled pursuant to Section 2.1(e) or (iii) the Person(s) entitled to nominate any Director pursuant to Section 2.1 shall request in writing the removal, with or without cause, of such Director (in which case, each such Investor shall vote its Securities in favor of such removal). 8 Each Sponsor Investor agrees not to grant, or enter into a binding agreement with respect to, any proxy to any Person in respect of its Securities that would prohibit such Investor from casting votes in respect of such Securities in accordance with this Section 2.3. Section 2.4. Controlled Company. The Sponsor Investors acknowledge and agree that, (i) by virtue of this Article II, they are acting as a “group” within the meaning of the Listing Exchange rules as of the date hereof, and (ii) by virtue of the combined voting power of Shares held by the Investors representing more than 50% of the total voting power of the Shares outstanding as of the IPO Date, the Company qualifies as of the IPO Date as a “controlled company” within the meaning of the Listing Exchange rules. So long as the Company qualifies as a “controlled company” for purposes of the Listing Exchange rules, the Company will elect to be a “controlled company” for purposes of the Listing Exchange rules, and will disclose in its annual meeting proxy statement that it is a “controlled company” and the basis for that determination. Section 2.5. Certain Matters Requiring Consent of the Sponsor Investors. Subject to the Articles and applicable law, so long as the Aggregate Sponsor Ownership continues to be at least 25% of the aggregate number of Shares outstanding immediately following the consummation of the Initial Public Offering, the following actions by the Company or any of its Subsidiaries shall require the prior written consent of the Sponsor Investors): (a) Change in Control. Entering into or effecting a Change in Control. (b) Certain Acquisitions and Dispositions. Directly or indirectly, entering into or effecting any transaction or series of related transactions involving, or entering into any agreement providing for, (i) the purchase, lease, license, exchange or other acquisition by the Company or its Subsidiaries of any assets and/or equity securities for consideration having a fair market value (as reasonably determined by the Board) in excess of $5.0 million and/or (ii) the sale, lease, license, exchange or other disposal by the Company or its Subsidiaries of any assets and/or equity securities having a fair market value or for consideration having a fair market value (in each case as reasonably determined by the Board) in excess of $5.0 million, in each case, other than transactions in the ordinary course of business or transactions solely between or among the Company and one (1) or more of its wholly-owned Subsidiaries. (c) Certain Joint Ventures and Business Alliances. Directly or indirectly, entering into any joint venture or similar business alliance involving, or entering into any agreement providing for, the investment, contribution or disposition by the Company or its Subsidiaries of assets (including stock of Subsidiaries) having a fair market value (as reasonably determined by the Board) in excess of $5.0 million, other than transactions solely between or among the Company and one (1) or more of its wholly-owned Subsidiaries. (d) Capital Expenditures. Incurring any capital expenditures in any fiscal year in excess of 10% over the amount of capital expenditures provided for in the annual budget for such fiscal year approved by the Board. (e) Indebtedness. Incurring (or extending, supplementing or otherwise modifying any of the material terms of) any indebtedness for borrowed money (including any refinancing of existing indebtedness), assuming, guaranteeing, endorsing or otherwise as an accommodation becoming responsible for the obligations of any other Person (other than the Company or any of its Subsidiaries), or entering into (or extending, supplementing or otherwise modifying any of the material terms of) any agreement under which the Company or any Subsidiary may incur indebtedness for borrowed money in the future, in any transaction or series of related transactions,other than a drawdown of amounts not to exceed at any time outstanding the amount of revolving commitments under the Amended Credit Agreement as in effect on the date hereof. For the avoidance of doubt, the consent of the Sponsor Investors will not be required for entry by the Company or any Subsidiary into operating leases or purchase money arrangements in the ordinary course of business. (f) Dissolution; Liquidation; Reorganization; Bankruptcy. Initiating a voluntary liquidation, dissolution, receivership, bankruptcy or other insolvency proceeding involving the Company or any Subsidiary that is a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X under the Exchange Act. (g) Nature of Business. Making any material change in the nature of the business conducted by the Company or any of its Subsidiaries. (h) CEO and CFO. Terminating the employment of the Chief Executive Officer or Chief Financial Officer of the Company or hiring a new Chief Executive Officer or Chief Financial Officer of the Company, as the case may be. (i) Board Changes. Increasing or decreasing the size of the Board or otherwise changing its composition (other than as expressly permitted under this Article II). (j) Related Party Transactions. Subject to Section 6.6 of the Investors Shareholders Agreement, any Related Party Transactions. Notwithstanding anything to the contrary in this Section 2.5(j), this Section 2.5(j) shall not restrict transactions pursuant to which an Investor or an Affiliate of an Investor avails itself of rights expressly provided to such Investor or its Affiliates (as applicable) in this Agreement or any transaction or agreement contemplated thereby, as any of the same may be amended, supplemented or restated from time to time in accordance with their terms (including indemnification rights provided by the Company or its Subsidiaries). (k) Amending the Investors Shareholders Agreement or Executive Agreements. Amending or waiving any provision of the (i) Investors Shareholders Agreement or (ii) equity and/or employment agreements, contracts, awards and/or other arrangements, including the Employee Investors Shareholders Agreement, between the Company, any of its Subsidiaries on the one hand, and executive officers of the Company and/or its Subsidiaries, on the other hand, in the case of each of clause (i) and (ii), as in effect on the date hereof; provided, that the foregoing clauses (i) and (ii) shall not apply in respect of any amendment or waiver insofar as it relates to the voting or disposition of Shares or securities that are or could become convertible into, or exercisable or exchangeable for, Shares. (l) Operating Plan. Adopting or amending the annual operating plan of the Company. (m) Delegation. Delegation of any of the actions set forth in Section 2.5(a) through (l) above to any committee of the Board. 9 Section 2.6. Additional Management Provisions. (a) The Company and each Investor acknowledges and agrees that the Sponsor Directors may share confidential, non-public information about the Company and its Subsidiaries (including any materials received in their capacities as members of the Board or any other board of directors (or similar governing body) of any of the Company’s Subsidiaries, except, in the case of any pending action, suit or proceeding, to the extent the sharing of such materials would be reasonably likely to result in the waiver or loss of attorney-client privilege) with the Sponsor Investors and their respective Affiliates, limited partners, members and direct and indirect investors, in each case, on a confidential basis. (b) Except (i) to the extent resulting from the rights granted under this Agreement, the Investors Shareholders Agreement, the Employee Investors Shareholders Agreement and the Registration Rights Agreement, (ii) as required by applicable law and (iii) pursuant to authority granted to an individual as an officer or director of the Company or its Subsidiaries, no Investor (in its capacity as an Investor) shall have the authority to manage the business and affairs of the Company or contract for or incur on behalf of the Company any debts, liabilities or obligations, and no such action of an Investor will be binding on the Company.
